     Case 3:16-cv-02779-JLS-BGS Document 147 Filed 02/11/19 PageID.7366 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     Dr. Seuss Enterprises, L.P. a California           Case No.: 16-cv-02779-JLS-BGS
       limited partnership,
11
                                         Plaintiff,       ORDER GRANTING JOINT
12                                                        MOTION TO MODIFY THE
       v.                                                 SCHEDULING ORDER AND
13
                                                          VACATING ALL PRETRIAL DATES
       ComicMix LLC; a Connecticut limited
14
       liability company; Mr. Glenn Hauman; an
15     individual; Mr. David Jerrold Friedman,
                                                          [ECF No. 144]
       an individual also known as David
16
       Gerrold; and Mr. Ty Templeton an
17     individual,
18                                   Defendants.
19
20           On January 30, 2019, the parties filed a Joint Motion to Modify the Scheduling Order
21    (ECF No. 144) in which that they request that all pretrial dates be vacated pending a ruling
22    on the parties’ pending motions for summary judgment. (See ECF No. 91 ¶¶ 10-15 [setting
23    pretrial dates].)
24           Federal Rule of Civil Procedure 16(b)(4) provides that “[a] schedule may be
25    modified only for good cause and with the judge’s consent.” Civil Local Rule 16.1(b)
26    requires all counsel and parties to “proceed with diligence to take all steps necessary to
27    bring an action to readiness for trial.” In determining whether there is “good cause” under
28    Rule 16(b), the Court “primarily considers the diligence of the party seeking the

                                                      1
                                                                                 16-cv-02779-JLS-BGS
     Case 3:16-cv-02779-JLS-BGS Document 147 Filed 02/11/19 PageID.7367 Page 2 of 2


 1    amendment” and the “moving party’s reasons for seeking modification.” Johnson v.
 2    Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 3          The Court agrees with the parties that “[v]acating all pre-trial dates will conserve the
 4    Court’s and the parties’ resources until [a ruling on the summary judgment motions
 5    issues].” (ECF No. 144 at 4.) Good cause appearing, the parties’ Joint Motion to Modify
 6    the Scheduling Order (ECF No. 144) is GRANTED. All remaining deadlines set forth in
 7    the First Amended Scheduling Order (ECF No. 91), including the final Pretrial Conference
 8    scheduled for March 14, 2019 at 1:30 PM before Judge Sammartino, are VACATED to be
 9    reset following a ruling on the pending summary judgment motions.
10          IT IS SO ORDERED.
11    Dated: February 11, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  16-cv-02779-JLS-BGS
